In an action to recover damages for personal injuries arising out of the collision of two motor vehicles, plaintiff appeals: (1) from an order of the Supreme Court, Queens County, entered May 19, 1960, denying her motion for a preference pursuant to rule 9 of the Queens County Supreme Court Rules; and (2) from an order of said court, entered June 9, 1960, denying her motion for reconsideration of her prior motion. The second motion, being based on additional facts and papers, was in effect a new motion. Order entered June 9, 1960, reversed, with $10 costs and disbursements, and application for a preference pursuant to rule 9 of the Queens County Supreme Court Rules, granted. Order entered May 19, 1960, dismissed, without costs, as academic. Though we ordinarily are reluctant to disturb Special Term’s exercise of discretion in preference matters, it is our opinion that on the record in this ease, plaintiff should have been granted a preference under rule 9 (see Jacobs v. Milazzo, 9 A D 2d 950). Nolan, P. J., Ughetta, Kleinfeld and Christ, JJ., concur; Beldock, J., concurs in the dismissal of the appeal from the first order; but he dissents as to the reversal of the second order and as to the granting of the preference, and votes to affirm such order.